EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Hammer on 6/1/2021.

The application has been amended as follows: 

Claim 15, second line, please change “patient” to - - subject --.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests the instant invention in identifying and treating a subject of pregnancy devoid of uterine fetal or embryonic tissue by determining a concentration of alpha-fetoprotein (AFP) in a sample collected from the uterus from the subject, e.g. vaginal blood sample.  The close relevant prior art is the reference of Bennett et al. (British J Obsterics and Gynacology 1978  85:348-350) where Bennett et al. teach measuring AFP in maternal serum level of pregnancy women for evaluating the pregnancy devoid of uterine fetal. Similarly, Seaward et al. (SAMT 1988 74:289-290) also teach measuring maternal serum level of AFP from pregnant women for evaluating ectopic pregnancy.  However, the maternal blood serum contains maternal blood only (i.e. very not have been prima facie obvious for a reasonable prediction only based on maternal blood. Actual clinical experiments need to be conducted for verification. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641